SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between July 1, 2017 and July 31, 2017 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Fiscal Committee and Statutory Committees (X) Controlling Shareholders Initial Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation % of share participation Same Class and Type Total Same Class and Type Total Shares Common 5,035,037,105 99.99% 41.43% 99.99% 96.12% Shares Preferred 70,910,018 34.82% 20.40% 34.82% 1.35% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Final Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation % of share participation Same Class and Type Total Same Class and Type Total Shares Common 5,035,037,105 99.99% 41.43% 99.99% 96.12% Shares Preferred 70,910,018 34.82% 20.40% 34.82% 1.35% Company Name: SMILES S.A. Company and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Fiscal Committee and Statutory Committees (X) Controlling Shareholders Initial Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation Same Class and Type Total Shares Common 65,316,524 52.74% 52.74% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivative Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Final Balance Securities / Derivative Securities Characteristics Quantity % of economic participation Same Class and Type Total Shares Common 65,316,524 52.74% 52.74% *The percentage indicated in the column ‘percentage economic participation’ corresponds to the economic participation of the members who compose each entity of the Company, which was not changed as a result of the split mentioned above. According to the Company's Bylaws and for all purposes of the Lei das S.A. will be considered this percentage and not the percentage corresponding to participation in the share capital, as requested in this form. **The percentage indicated in the share participation column corresponds to the percentage of the number of shares of of the members who compose each entity of the Company, after the split of the common shares approved in the Extraordinary General Meeting of the Company, occurred on 23.03.2015. CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between July 1, 2017 and July 31, 2017 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons (x) Board of Directors ( ) Executive Officers ( ) Fiscal Committee and Statutory Committees ( ) Controlling Shareholders Initial Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation % of share participation Same Class and Type Total Same Class and Type Total Shares Common 35 Under 0.01% Under 0.01% Under 0.01% Under 0.01% Shares Preferred 0 0% 0% 0% 0% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Final Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation % of share participation Same Class and Type Total Same Class and Type Total Shares Common 35 Under 0.01% Under 0.01% Under 0.01% Under 0.01% Shares Preferred 0 0% 0% 0% 0% *The percentage indicated in the column ‘percentage economic participation’ corresponds to the economic participation of the members who compose each entity of the Company, which was not changed as a result of the split mentioned above. According to the Company's Bylaws and for all purposes of the Lei das S.A. will be considered this percentage and not the percentage corresponding to participation in the share capital, as requested in this form. **The percentage indicated in the share participation column corresponds to the percentage of the number of shares of of the members who compose each entity of the Company, after the split of the common shares approved in the Extraordinary General Meeting of the Company, occurred on 23.03.2015. CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between July 1, 2017 and July 31, 2017 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors (X) Executive Officers ( ) Fiscal Committee and Statutory Committees ( ) Controlling Shareholders Initial Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation % of share participation Same Class and Type Total Same Class and Type Total Shares Common 0 0% 0% 0% 0% Shares Preferred 464,547 0.23% 0.13% 0.23% 0.01% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Final Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation % of share participation Same Class and Type Total Same Class and Type Total Shares Common 0 0% 0% 0% 0% Shares Preferred 464,547 0.23% 0.13% 0.23% 0.01% *The percentage indicated in the column ‘percentage economic participation’ corresponds to the economic participation of the members who compose each entity of the Company, which was not changed as a result of the split mentioned above. According to the Company's Bylaws and for all purposes of the Lei das S.A. will be considered this percentage and not the percentage corresponding to participation in the share capital, as requested in this form. **The percentage indicated in the share participation column corresponds to the percentage of the number of shares of of the members who compose each entity of the Company, after the split of the common shares approved in the Extraordinary General Meeting of the Company, occurred on 23.03.2015. CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between July 1, 2017 and July 31, 2017 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors ( ) Executive Officers (x) Fiscal Committee and Statutory Committees ( ) Controlling Shareholders Initial Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation % of share participation Same Class and Type Total Same Class and Type Total Shares Common 0 0% 0% 0% 0% Shares Preferred 0 0% 0% 0% 0% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Final Balance Securities / Derivatives Securities Characteristics Quantity % of economic participation % of share participation Same Class and Type Total Same Class and Type Total Shares Common 0 0% 0% 0% 0% Shares Preferred 0 0% 0% 0% 0% *The percentage indicated in the column ‘percentage economic participation’ corresponds to the economic participation of the members who compose each entity of the Company, which was not changed as a result of the split mentioned above. According to the Company's Bylaws and for all purposes of the Lei das S.A. will be considered this percentage and not the percentage corresponding to participation in the share capital, as requested in this form. **The percentage indicated in the share participation column corresponds to the percentage of the number of shares of of the members who compose each entity of the Company, after the split of the common shares approved in the Extraordinary General Meeting of the Company, occurred on 23.03.2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 9 , 2017 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Richard Freeman Lark Junior Name:Richard Freeman Lark Junior Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
